DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over BEYERSDORFER in view of Munro et al .
Regarding claim 1 BEYERSDORFER disclose a sliding type glove box , comprising: a housing 1,mounted to a dashboard;6 a plurality of rails, 2’,2 provided inside the housing; and 
BEYERSDORFER fails to disclose storage part configured to be ejected in a sliding manner while being moved along the rails,210, wherein the rails comprise:
 outer rails mounted to the housing; and 
inner rails, 230 configured to be movable along a the outer rails and connected to a lower portion of the storage part, wherein each of the outer rails has a stopper,233 removably provided thereon to limit a moving distance of the storage part.
However, Munro et al teach disclose storage part,33 configured to be ejected in a sliding manner while being moved along the rails,44wherein the rails comprise:
 outer rails mounted to the housing; and 
inner rails, configured to be movable along a the outer rails and connected to a lower portion of the storage part, wherein each of the outer rails has a stopper,64 removably provided thereon to limit a moving distance of the storage part.
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by BEYERSDORFER to include storage part, as taught by Munro to provide the removal of an item from the housing in an extended matter.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose DOBRETE A WO 2020058143 A1 removable housing, 10, and dashboard 6, rails,155.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/Primary Examiner, Art Unit 3612